                   Case 3:19-cv-05873-RBL Document 17 Filed 07/14/20 Page 1 of 5




 1                                                          HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 9
     FERRARI FINANCIAL SERVICES, INC.,                       Case No. 3:19-cv-05873-RBL
10
                          Plaintiff,                       DEFAULT JUDGMENT
11                                                         AGAINST DEFENDANT BRENT BIGGS
              v.
12
     BRENT BIGGS,
13
                          Defendant.
14

15

16
                                            DEFAULT JUDGMENT
17
              This is a breach of contract action filed by plaintiff Ferrari Financial Services, Inc. (“FFS”)
18
     against defendant Brent Biggs (“Defendant” or “Biggs”) for breach of a lease agreement.
19
              FFS now requests default judgment against Biggs for failure to appear or otherwise plead
20
     in this matter. Finally, FFS requests an award of costs and fees, to be made by motion after entry
21
     of the default.
22
     I.       Default Judgment
23
              Obtaining a default judgment under Federal Rule of Civil Procedure 55 is a two-step
24
     process. See Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986). First, “[w]hen a party against
25
     whom a judgment for affirmative relief is sought has failed to plead or otherwise defend, and that
26
                                                                                            SNELL & WILMER
                                                                                             Attorneys at Law
                                                                                          Gateway Tower West
      Default Judgment Against Defendant Brent Biggs- 1                               15 W South Temple, Ste. 1200
     4819-4671-1228.1                                                                   Salt Lake City, UT 84101
                                                                                             (801) 257-1900
                 Case 3:19-cv-05873-RBL Document 17 Filed 07/14/20 Page 2 of 5




 1   failure is shown by affidavit or otherwise, the clerk must enter the party’s default.” Fed. R. Civ.

 2   P. 55(a). After the clerk enters default, a party must seek entry of default judgment under Rule

 3   55(b).

 4            Upon entry of default, this Court takes as true the factual allegations in the non-defaulting

 5   party’s complaint, except those related to the amount of damages. Fed. R. Civ. P. 8(b)(6);

 6   TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987) (quotation omitted).

 7   Nonetheless, “[e]ntry of default does not entitle the non-defaulting party to a default judgment as

 8   a matter of right.” Warner Bros. Entm’t Inc. v. Caridi, 346 F. Supp. 2d 1068, 1071 (C.D. Cal.

 9   2004) (citation omitted). The “general rule [is] that default judgments are ordinarily disfavored.

10   Cases should be decided upon their merits whenever reasonably possible.” Eitel, 782 F.2d at 1472

11   (citing Peno v. Seguros La Comercial, S.A., 770 F.2d 811, 814 (9th Cir. 1985)). Whether to grant

12   a default judgment lies within the district court’s discretion. Id.

13            I consider the following factors in determining whether to grant a default judgment: (1)

14   the possibility of prejudice to the plaintiff; (2) the merits of the plaintiff’s substantive claims; (3)

15   the sufficiency of the complaint; (4) the sum of money at stake in the action; (5) the possibility of

16   a dispute concerning material facts; (6) whether the default was due to excusable neglect; and (7)

17   the strong policy underlying the Federal Rules of Civil Procedure favoring decisions on the merits.

18   Id. at 1471–72.

19            FFS has satisfied the procedural requirements for default judgment. Pursuant to Rule 55(a),

20   the clerk properly entered a default against Biggs. ECF No. 13. Because Biggs neither answered

21   nor otherwise responded to the complaint, the notice requirement of Rule 55(b)(2) is not

22   implicated. Thus, there is no procedural impediment to entering a default judgment.

23            Turning to the Eitel factors, the first factor considers whether FFS will suffer prejudice if

24   a default judgment is not entered. See PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1177

25   (C.D. Cal. 2002); Next Gaming, LLC v. Glob. Gaming Grp., Inc., No. 2:14-cv-00071-MMD-CWH,

26   2016 WL 3750651, at *3 (D. Nev. July 13, 2016). In this case, the clerk entered default against

                                                                                            SNELL & WILMER
                                                                                             Attorneys at Law
     Default Judgment Against Defendant Brent Biggs- 2                                    Gateway Tower West
     4819-4671-1228.1                                                                 15 W South Temple, Ste. 1200
                                                                                        Salt Lake City, UT 84101
                                                                                             (801) 257-1900
                 Case 3:19-cv-05873-RBL Document 17 Filed 07/14/20 Page 3 of 5




 1   Biggs for his failure to file a responsive pleading or answer the complaint and defend the lawsuit.

 2   As a result, FFS will suffer prejudice if default judgment is not entered, as it would leave FFS with

 3   no other remedy to proceed in this case. Thus, this factor weighs in favor of an entry of default

 4   judgment.

 5            The second and third Eitel factors favor a default judgment when the “plaintiff state[s] a

 6   claim on which the plaintiff may recover.” Danning v. Lavine, 572 F.2d 1386, 1389 (9th Cir. 1978);

 7   see also Fed. R. Civ. P. 8. FFS’s verified complaint is well pleaded in that it adequately states the

 8   facts, circumstances, and elements of its claim against Biggs. It also properly identified the

 9   account, the account holder, and the proceeds remaining in the account. Thus, the second and third

10   Eitel factors weigh in favor of an entry of default judgment.

11            In assessing the fourth Eitel factor, the Court considers “the amount of money requested in

12   relation to the seriousness of the defendant’s conduct, whether large sums of money are involved,

13   and whether ‘the recovery sought is proportional to the harm caused by [the] defendant’s

14   conduct.’” Curtis v. Illumination Arts, Inc., 33 F. Supp. 3d 1200, 1212 (W.D. Wash. 2014) (quoting

15   Landstar Ranger, Inc. v. Earth Enters., Inc., 725 F. Supp. 2d 916, 921 (N.D. Cal. 2010)); PepsiCo.,

16   Inc., 238 F. Supp. 2d at 1176. The amount in controversy in this case is $106,317.94, after Biggs
17   defaulted on a lease agreement and refused to pay amounts due under the agreement, based upon
18   a vehicle’s original fair market value of approximately $253,000. The Court finds that the recovery

19   sought by FFS is proportional to the harm caused by Biggs’s conduct. Therefore, the fourth Eitel

20   factor weighs in favor of default judgment.

21            The fifth Eitel factor weighs the possibility of a dispute regarding any material facts in the

22   case. PepsiCo., Inc., 238 F. Supp. 2d at 1177. “Upon entry of default, all well-pleaded facts in

23   the complaint are taken as true, except those relating to damages.” Id. (citation omitted). There is

24   little to no likelihood of a dispute concerning material facts with the action because FFS’s well-

25   pleaded complaint, supporting declarations, and exhibits clearly demonstrate factual and

26

                                                                                           SNELL & WILMER
                                                                                            Attorneys at Law
     Default Judgment Against Defendant Brent Biggs- 3                                   Gateway Tower West
     4819-4671-1228.1                                                                15 W South Temple, Ste. 1200
                                                                                       Salt Lake City, UT 84101
                                                                                            (801) 257-1900
                 Case 3:19-cv-05873-RBL Document 17 Filed 07/14/20 Page 4 of 5




 1   evidentiary support for its claims, and no other evidence to the contrary has been introduced in this

 2   case. Thus, the fifth Eitel factor weighs in favor of an entry of default judgment.

 3            The sixth Eitel factor considers whether the defendant’s default is due to excusable neglect.

 4   PepsiCo., Inc., 238 F. Supp. 2d at 1177. FFS has demonstrated proper service on Defendant, and

 5   there is no evidence that his failure to respond to the Complaint is the result of excusable neglect.

 6   United States v. High Country Broad. Co., 3 F.3d 1244, 1245 (9th Cir. 1993) (per curiam) (holding

 7   that it was “perfectly appropriate” for the district court to enter default judgment against a

 8   corporation that failed to appear in the action). Thus, the sixth Eitel factor weighs in favor of an

 9   entry of default judgment.

10            Finally, the seventh Eitel factor takes into account the policy favoring a decision on the

11   merits. “Cases should be decided on their merits whenever reasonably possible.” Eitel, 782 F.2d

12   at 1472. However, Defendant’s failure to respond to the complaint “makes a decision on the merits

13   impractical, if not impossible.” PepsiCo, Inc., 238 F. Supp. 2d at 1177.

14            While this final Eitel factor always weighs against an entry of default judgment, it does not

15   preclude this Court from entering a default judgment. A decision on the merits is desirable, but

16   Defendant has simply failed to file a responsive pleading, appear, or otherwise answer the

17   complaint. Under these circumstances, there would be nothing left to litigate if the default has

18   been entered, but no default judgment in favor of FFS was entered. Thus, default judgment in

19   favor of FFS and against Defendant Biggs is warranted.

20   //

21   //

22   //

23   //

24   //

25   //

26

                                                                                          SNELL & WILMER
                                                                                           Attorneys at Law
     Default Judgment Against Defendant Brent Biggs- 4                                  Gateway Tower West
     4819-4671-1228.1                                                               15 W South Temple, Ste. 1200
                                                                                      Salt Lake City, UT 84101
                                                                                           (801) 257-1900
                 Case 3:19-cv-05873-RBL Document 17 Filed 07/14/20 Page 5 of 5




 1   III.     Conclusion

 2            IT IS THEREFORE ORDERED that Plaintiff Ferrari Financial Services, Inc.’s Motion for

 3   Default Judgment is Granted. Ferrari Financial Services, Inc. is awarded its general damages of

 4   $106,317.94, as well as its reasonable attorney fees and costs, and post-judgment interest on all

 5   amounts at the default rate. Ferrari Financial Services, Inc. shall submit its motion for attorneys’

 6   fees and costs pursuant to Federal Rule of Civil Procedure 54(d)(2)(A) within 14 days after entry

 7   of judgment.

 8            DATED this 14th day of July, 2020.

 9

10

11
                                                          A
                                                          Ronald B. Leighton
12                                                        United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                         SNELL & WILMER
                                                                                          Attorneys at Law
     Default Judgment Against Defendant Brent Biggs- 5                                 Gateway Tower West
     4819-4671-1228.1                                                              15 W South Temple, Ste. 1200
                                                                                     Salt Lake City, UT 84101
                                                                                          (801) 257-1900
